Citation Nr: 0022208	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-32 330	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 23, 2000, which vacated a 
December 1999 Board decision as to the issue of whether a 
well-grounded claim had been submitted and remanded the case 
for further development.  The appeal arose from a February 
1997 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Montgomery, Alabama, which 
found new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for 
tremors.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1944 to March 1946.

2.	On June 27, 2000 the Board was notified that the veteran 
died on March 30, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
A. BRYANT
	Member, Board of Veterans' Appeals

 


